Exhibit 10.8
Securities Purchase
Assignment and Assumption Agreement
     This Securities Purchase Assignment and Assumption Agreement (the
“Agreement”) is made and entered into as of June 10, 2009 by and between Risk
Transfer Holdings, Inc. (“RTH”), Risk Transfer Programs, LLC (“RTP”) and
Specialty Underwriters’ Alliance, Inc. (the “Company”).
     WHEREAS, RTH wishes to transfer to RTP the rights, authority and
obligations as Partner Agent, as defined by the Amended and Restated SUA
Insurance Company Partner Agent Program Agreement (the “Partner Agent
Agreement”) dated June 10, 2009 and entered into by the Company and RTH;
     WHEREAS, in connection with the Partner Agent Agreement, RTH entered into
an Amended and Restated Securities Purchase Agreement with SUA Insurance Company
dated June 10, 2005, as amended (the “Securities Purchase Agreement”), pursuant
to which RTH purchased 131,014 shares of Class B common stock, par value $0.01
per share (the “Class B Shares”), for $1 million;
     WHEREAS, it is the policy of the Company to require each of its Partner
Agents to have an equity investment in the Company;
     NOW, THEREFORE, RTH intends to transfer to RTP 131,014 Class B Shares, and
in consideration of the mutual agreements and covenants set forth herein and in
accordance with Section 9(b) of the Securities Purchase Agreement, the parties
hereto, intending to be legally bound hereby, agree as follows:
1.   RTH hereby transfers and assigns all its rights, authority and obligations
as
Purchaser as set forth and contained in the Securities Purchase Agreement.
2.   RTP hereby assumes all the rights, authority and obligations of RTH under
the Securities Purchase Agreement as if RTP was the Purchaser as such term is
defined in the Securities Purchase Agreement, and also agrees to be fully bound
by the terms and conditions set forth in the Securities Purchase Agreement.
3.   The Company hereby acknowledges and agrees pursuant to Section 7 of the
Securities Purchase Agreement to the transfer of 131,014 Class B Shares from RTH
to RTP.
[Remainder of page left intentionally blank]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized representatives of the parties hereto as of the date written
above.
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.

      By:   /s/ Daniel A. Cacchione   Name:   Daniel A. Cacchione   Title:  
Senior Vice President, Chief Underwriting Officer   

RISK TRANSFER HOLDINGS, INC.

      By:   /s/ Paul R. Hughes   Name:   Paul R. Hughes   Title:   Chief
Executive Officer   

RISK TRANSFER PROGRAMS, LLC

      By:   /s/ Paul R. Hughes   Name:   Paul R. Hughes   Title:   Chief
Executive Officer   

